Citation Nr: 0207259	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination made by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Nashville, Tennessee.  In October 2001, the veteran testified 
at a hearing at the RO before the undersigned.  A transcript 
of that hearing is associated with the claims file.

In a rating decision dated in September 1999, the RO denied 
entitlement to service connection for infectious hepatitis.  
The RO appears to have accepted statements made in a VA 
Form 9, received in November 1999, as a notice of 
disagreement with that denial.  A statement of the case was 
issued in February 2000.  The issue was not thereafter 
addressed in any written communication from the veteran or 
his representative.  Therefore, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to this matter.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue on appeal have been obtained.

2.  The veteran did not engage in combat with the enemy and 
there is no credible evidence corroborating any stressor 
supporting a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the United States Army from May 1971 to 
May 1974.  He served for seven months and 23 days in the 
Republic of Vietnam.  His military occupational specialty was 
unit clerk.  Service records do not show receipt of any 
awards or commendations indicative of combat.  

VA outpatient records dated from October 1996 to February 
1997 include note of PTSD.  A January 1997 consultation sheet 
records the veteran's complaints of sleeplessness, anger, 
isolation, anxiety, self-medication, nightmares, irritability 
and memory loss.  In February 1997 it was noted that the 
veteran did not re-experience Vietnam trauma, and that he 
reported nightmares about things he did not actually 
experience.  He reported that he, "briefly knew a guy who 
went downtown to get drugs and they found him dead."  It was 
determined that the veteran did not meet the diagnostic 
criteria for PTSD, and that his current and past difficulties 
were probably be due to substance abuse or other factors.  In 
another February 1997 record it was noted that the veteran 
never participated in combat and was not reporting PTSD 
symptoms on evaluation.  Also noted was that the veteran had 
been discharged early from the military for drug addiction 
and that he continued to abuse alcohol and marijuana.  The 
record includes note that the veteran became argumentative 
when told he did not meet the diagnostic criteria for PTSD.  

A February 1997 statement from the Vet Center indicates that 
the veteran was in active counseling to help him deal with 
Sub-PTSD and cope with Vietnam issues.  

A letter dated in March 1997 describes the VA PTSD program, 
in response to an inquiry from the veteran.

In a statement received in January 1998, the veteran 
generally reported feeling stressed and strained at having 
had to leave his new spouse to go to Vietnam, and also having 
had to part from new friends after basic training.  He stated 
that drug use and alcohol use were common in Vietnam and that 
all of the men lived in fear.  He indicated he lost friends 
as fast as he found them.  He also reported that the American 
soldiers were not wanted by the Vietnamese.  He reported he 
had seen soldiers acting aggressively with the locals and 
that he was present at the shooting of one individual caught 
with drugs.  He also indicated that one night he and some 
others had gone out after curfew and had been shot at by the 
Vietnamese.  The veteran indicated that his restlessness and 
nightmares began in service and that he was changed when he 
returned home, resulting in his divorce.  He also indicated 
he had a continued drug and alcohol problem.  The veteran's 
current spouse submitted a statement in which she indicated 
the veteran had nightmares and that he constantly talked 
about Vietnam.

In a statement dated in August 1998, David K. Jennings, M.D., 
indicated the veteran had a history of problems to include 
probable PTSD.  The claims file also contains treatment 
records from Dr. Jennings.  

In a statement received in October 1998, the veteran 
recounted one incident where his unit evacuated and left him 
behind.  He indicated he lay on the ground, pretending to be 
dead, while he heard people and gunshots everywhere.  He 
stated that the feeling of death continued to haunt him.  He 
also reported that after he returned to Saigon he became 
addicted to drugs.  He related he once asked a Vietnamese 
woman to buy drugs for him and that when she was caught she 
was shot on the spot.  He reported a feeling of guilt in 
response to the incident.  He submitted copies of an article 
relevant to PTSD symptoms.

VA outpatient treatment records dated from August to November 
1998 show diagnoses of a mood disorder and PTSD.  One entry 
dated in August 1998 notes the veteran continued to ruminate 
about Vietnam.  

A VA physician reported in a statement dated in April 1999 
that he had treated the veteran since August 1998 and that 
current diagnoses were major depressive disorder and PTSD.  
He indicated that the stress, "from past and current life 
events as well as his current work situation," contributed 
to the veteran's illness.

In a statement dated in November 2000, the veteran indicated 
he was confined to his bunk while at Pleiku when he and 
others were warned of an attack on the base.  He stated he 
was abandoned during the evacuation.  He also indicated that 
while stationed in Saigon he and a soldier named "J.J." 
were shot at.

In October 2001, the veteran testified at a hearing at the RO 
before the undersigned.  His representative identified the 
veteran's particular stressors as one occasion when he was 
abandoned by his unit and another occasion where a friend was 
killed.  The veteran testified that he experienced problems 
with nightmares and restlessness.  He indicated he was unable 
to remember the name of a friend who was killed.  He was 
unable to recall any specific dates or other details relevant 
to the alleged incidents.  

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2001) (diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The United States Court of Appeals (Court) in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  

38 C.F.R. § 3.304(f) specifically provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  See also Gaines v. West, 
11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Corroborating evidence is not limited to service department 
records.  Cohen v. Brown, 10 Vet. App. 128, 142-3 (1997).

The question of whether in-service stressor(s) reported by a 
veteran occurred involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and would 
not apply to veterans who served in a general "combat area" 
or "combat zone" but did not themselves engage in combat 
with the enemy.  VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6256, 6258 (2000).  VAOPGCPREC 12-
99 states that no single item of evidence will be 
determinative of the combat issue, but that VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit-
of-the-doubt standard if the evidence is in equipoise.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection, to include as specifically relating to PTSD.  He 
has also been advised as to the evidence considered by the RO 
and the reasons for its determination.  

The RO has obtained the veteran's service records, as well as 
VA and private records identified by the veteran as probative 
of his claim.  The Board notes that formal service department 
verification of the veteran's alleged stressors has not been 
undertaken.  Based on the vague nature of the veteran's 
claimed stressors, however, particularly the fact that he has 
been unable to provide names, approximate dates or other 
details, and the fact that his reported stressors are 
anecdotal in nature such that they would not have been 
formally documented, the Board finds that there is no 
reasonable possibility that further development of the record 
relevant to his claimed stressors could substantiate the 
claim.  

The Board further notes that the veteran became entitled to 
Social Security Administration (SSA) disability benefits in 
2001 and it does not appear that complete medical records 
relied on in reaching that decision are associated with the 
VA claims file.  However, the Board emphasizes that the basis 
for the denial herein is the absence of any verified stressor 
to support a diagnosis of PTSD.  Additional medical evidence 
would not be sufficient to corroborate the veteran's claimed 
in-service stressors and support a diagnosis of PTSD.  
Moreover, the veteran's representative agreed at the hearing 
before the undersigned that further development to obtain 
additional medical evidence of the presence of PTSD would 
serve no useful purpose.  As such, additional development to 
obtain SSA records or a VA examination is not required.  

The Board emphasizes that neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim, to include at the time of the October 
2001 hearing.  The Board is also unaware of any such 
outstanding evidence or information.  

For the reasons set out above, the Board finds that no 
further action is required to comply with the notice and duty 
to assist provisions of the VCAA and the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA would only serve to further delay resolution of the 
veteran's claim with no benefit to the benefit.  Accordingly, 
the Board will address the merits of the claim.

Relevant to the merits of the claim, the Board acknowledges 
that the claims file contains diagnoses of PTSD, offered by 
competent medical professionals, VA and private.  None of the 
professionals offered a discussion as to how the veteran met 
each of the criteria for a diagnosis of PTSD under DSM-IV.  
Furthermore, none of the professionals linked a diagnosis of 
PTSD to any specific stressor claimed by the veteran.  At 
most, the diagnoses in the record have been generally related 
to the veteran's Vietnam experiences or to past and current 
life experiences.

The Board need not reach the medical question of whether the 
veteran meets the diagnostic criteria for a diagnosis of 
PTSD, to include whether the diagnoses of record are 
medically sufficient.  Rather, the denial herein is based on 
the fact that the veteran is not a combat veteran and on the 
fact that the record is absent any confirmed stressor to 
support a PTSD diagnosis.

Although the veteran served in the Republic of Vietnam, he 
received no award or decoration indicative of his 
participation in combat.  His military occupational specialty 
of clerk is also not the type of duty assignment that would 
necessarily include exposure to events such as those claimed 
in connection with this case.  There is no other 
corroboration of his participation in combat.  As such, the 
Board finds that the veteran did not engage in combat with 
the enemy and is not entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Thus, his 
statements alone are not sufficient to establish the 
occurrence of any of the alleged stressors.  

The Board has considered whether there is corroboration of 
the veteran's alleged stressors.  The veteran alleges several 
incidents.  He argues that he was abandoned by his unit in 
the course of an evacuation; that he and a fellow 
soldier(identified as "J.J." in one statement) were shot at 
while out after curfew; and/or that an individual, perhaps a 
local Vietnamese woman, went out after curfew and was killed 
when found with drugs.  Despite requests from the RO, the 
veteran has been unable to identify any names, dates, or 
specific details to allow for attempted verification of the 
claimed incidents.  In any case, such incidents are not the 
sort that would have been documented in official United 
States military records.  The veteran does not even allege 
that such incidents would have been documented.  In order to 
be formally researched, incidents must have been reported and 
documented at the time of occurrence, and the veteran must 
provide adequate information as to the who, what, where and 
when of each stressor.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Moreover, a review of the available evidence in the 
claims file reveals no supporting lay statements from the 
veteran's fellow service members or others who may have 
witnessed or participated in the alleged events.  The record 
also contains no diaries, letters, etc. written by the 
veteran during service and referencing the alleged events.  
In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own statements 
made subsequent to service and in connection with a claim for 
benefits, and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  The Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.  

Since the preponderance of the evidence establishes that the 
veteran did not participate in combat with the enemy and 
there is no credible supporting evidence that any of the 
claimed in-service stressors actually occurred, the claim 
must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

